 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis labor organization is therefore not the exclusive representativeof the employees of the Employer in the unit heretofore foundappropriate.]CHAIRMAN LEEDOM and MEMBER MURDOCK took no part in the con-sideration of the above Decision and Certification of Results ofElection.B. L. MontagueCompanyandInternational Brotherhood ofBoilermakers,Iron Ship Builders, Blacksmiths,Forgers andHelpers,Local No. 687, AFL-CIO.Case, No. 11-CA-933. August,10,1956DECISION AND ORDEROn March 23, 1956, Trial Examiner Louis Libbin issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in certain unfair labor practices and recom-mending that it cease and desist therefrom and take certain affirmativeaction, as set forth in the copy of the Intermediate Report attachedhereto.Thereafter, the Respondent filed exceptions to the Interme-diate Report and a supporting brief.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings,' conclusions, and recommenda-tions of the Trial Examiner with the following additions.The sole issue is whether the Respondent violated the obligation im-posed under Section 8 (a) (5) of the Act by failing to bargain in goodfaith with the union representing its employees.This case concerns the Charging Union's unsuccessful efforts fromAugust through November 1955 to negotiate a contract with the Em-ployer.The facts, as found by the Trial Examiner, are these :The Union, International Brotherhood of Boilermakers, Iron ShipBuilders, Blacksmiths, Forgers and Helpers, Local No. 687, AFL-CIO, had reopened its collective-bargaining contract with the Re-spondent in order to negotiate wage changes.The parties first meton August 15, and the union representatives requested a wage increaseof 15 cents-per hour and an additional paid holiday.The Employer'srepresentatives refused both requests.Plant Manager Felton gaveseveral reasons for this refusal : the Respondent paid wages equal, to'The Intermediate Report incorrectly states that the Union was certified on May 16,1952,as representative for the employees of the Employer.The date should read May14, 1952.116 NLRB No. 77. B. L. MONTAGUE COMPANY555or higher than its competitors and therefore it would be difficult forthe Respondent to obtain profitable orders; a recent increase in theprice of steel would range from $5 to $8; the Respondent had sufferedlosses on past contracts due to close competition and anticipated fur-ther losses on current contracts because of the necessity of absorbingthe price increase of steel; and the steel mills had curtailed the allot-ment of steel tonnage and the Respondent would therefore have tosolicit orders for the fabrication of light shapes in order to keep allthe men employed.The union representatives asked the Respondent for some reason-able evidence-any evidence-to support those statements. They men-tioned one form of evidence, an audit of the Respondent's books, butdid not confine their request to that.The Respondent refused, tellingthe Union that it would have to accept the Respondent's word for thecorrectness of the statements.No agreement was reached and' themeeting ended:Subsequent meetings followed the same pattern.On August 30,the, parties met.The union representatives reported that the em-ployees would not accept the Respondent's word and asked if it wouldbe willing to show the contracts on which it claimed it had lost moneyand any other convincing record evidence of the Respondent's' in-ability to increase wages.The Respondent refused.The parties met again on September 22. The Union reiterated itswage demands; the Respondent, its inability to pay.The Unionagain requested substantiating evidence of the Respondent's position;the Respondent refused.One further meeting between the parties was held on October 26.The Union continued to urge a wage increase and renewed its requestfor some reasonable evidence to substantiate the Respondent's posi-tion, stating that it planned to report such evidence to its membership.The Union also pointed out that it might reconsider its wage proposalin the light of any reasonable evidence proffered by the Respondent.At this last meeting the Union told the Respondent that it had takena strike ballot and was prepared to take strike action.The Respondentrefused the wage request and the request for evidence to substantiateits position.It repeated that the Union would have to accept theRespondent's word.Finally, in November 1955, the Union made a written request toexamine the Respondent's account books. It pointed to the fact thatthe Company had "steadfastly maintained its opposition" to anywage increase; that the Respondent had refused a wage increase theprevious year by claiming inability to pay; that now the Union wantedthe Respondent to prove its position; and that, if an audit of theRespondent's books supported the Respondent's claim, the Union 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould reconsider its demand for a wage increase.The record doesnot show that the Respondent ever replied to this communication.The Trial Examiner concluded that the Respondent's refusal todiscloseanyrecord information or other data upon which it purportedto rest its claim of inability to grant a wage increase did not fulfillthe good-faith requirements of the Act. In reaching his conclusionthe Trial Examiner relied on the Board's decision in7'ruittManufac-turing Covnpany.2Since the issuance of the Intermediate Reportthe United States Supreme Court has sustained the Board's decisionin theTruittcase.3We therefore reject the Respondent's argumentbased on the adverse decision of the court of appeals in theTruittcase.We have made an independent examination of the facts in this casein the light of the guides enunciated by the Supreme Court and assessthe Respondent's conduct in that light.In theTruittcase the Supreme Court declared, in pertinent part, asfollows :We think that in determining whether the obligation of good-faith bargaining has been met the Board has a right to consideran employer's refusal to give information about its financial sta-tus. . . .Good-faith bargaining necessarily requires that claimsmade by either bargainer should be honest claims.This is trueabout an asserted inability to pay an increase in wages. If suchan argument is important enough to present, in the give and take ofbargaining, it is important enough to require some sort of proofof its accuracy.And it would certainly not be farfetched for atrier of fact to reach the conclusion that bargaining lacks goodfaith when an employer mechanically repeats a claim of inabilityto pay without making the slightest effort to substantiate theclaim. . . .We agree with the Board that a refusal to attempt tosubstantiate a claim of inability to pay increased wages may sup-port a finding of a failure to bargain in good faith. . . .Wedo not hold, however, that in every case in which economic in-ability is raised as an argument against increased wages it auto-matically follows that the employees are entitled to substan-tiating evidence.Each case must turn upon its particular facts.The inquiry must always be whether or not under the circum-stances of the particular case the statutory obligation to bargainin good faith has been met. [351 IT. S. 149, 152-154.]Turning now to the "particular facts" of the instant case, we findthat here, as inTruitt,the financial data upon which the Respondentbased its claim of inability to pay increased wages was never revealed2110 NLRB 856.8351 U.S.149,reversing 224 F.2d 869 (C. A. 4). B. L. MONTAGUE COMPANY557to the Union, and, unlike the employer inTruittwhich submitted some'evidence in its own behalf, the Respondent here disclosed nothing. InTruittthe employer submitted comparative pay rate information asto some of its competitors and also submitted a list of jobs on whichit had made unsuccessful bids.Nevertheless, the Court did not re-gard this as good-faith bargaining because, such information in noway revealed why the company was unable to pay the requested wages.Moreover, as inTruitt,the Respondent here mechanically statedand restated its inability to pay in varying ways, but it made no.effortwhatsoever to substantiate its statements.The Union in turn couldnot determine whether the Respondent's claims were honest claims.It could not intelligently decide whether to continue to press for a wageincrease or to make an alternative request.Itr was forced,to negotiatein the dark without regard to the economic realities. It was not evenable to mti,ke an informed report to its own members as to the merits oftheir demands: It was thus handicapped in carrying out its respon-sibility to inform and advise the employees whom it represents.In these circumstances, we conclude that by refusing to attempt to.substantiate its claim of inability to grant a wage increase; the Re-spondent failed to bargain in good faith as required by the Act. Thisis not to say that we would in every case hold that an employer violatesthe Act when lie fails to substantiate his claim of inability to pay.As the Supreme Court noted, "Each case must turn upon its particularfacts."SufTice it here that the record persuades us that the Respondent-did not fulfill its statutory obligation to bargain in good faith.The, Respondent states in its brief that the Union made no requestfor any evidence short of an inspection of the Respondent's books andrecords and an audit of its accounts. It says that it is now willing tosupply to the Union such record information or other data (exceptingonly an audit of its books) that will substantiate its position that awage increase is not economically justified.The record does not sup-port the Respondent's statement that the Union's request was limitedto an inspection or audit of the Respondent's books.'Moreover, ourusual order does not require the production of any specific books andrecords, but only such information as will substantiate the Respond-*Tfie Respondentrelies olithe Union'sNoverntiei 1955 letter requesting an examinationof its books and the testimonyof its managerwho testified that such a requestwas tradePlant Manager Pelton's testimony clearly shows, however, that the Uni,dn did not limitits regtiest to siichan examinattoh.Feltontestifiedthat UnionRepresentative Johes saidthat "we are going to have tohave something more than just your word for it"Taylor,the Respondent's chief eiigmeef, testified that after the Company "pointed outthe variousand sundryreasons"for not granting a wageincrease,union representatives said that"they wanted something morelthan justour woid; they*waiiled somethingto substantiateit either in the fo'rm`' 6f recordsand I think,in one,-utse di maybe two. they asked for alook at ourbooks "ThistestiinoiiyIshot in conflictidithhe creditedtestimony ofunionrepresentatives sliowmd that they gave the Respondent the greatest leeway in pro-(hieing anydata the Respondent chose to give.The Respondentdeclined togive any. 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDent's claim of financial inability to meet the Union's request.We thinkthis an appropriate means of,effectuating the policies of the Act.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, B. L. Montague Company,Charleston, South Carolina, its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a)Refusing to bargain collectively with International Brother-hood of Boilermakers, Iron Ship Builders, Blacksmiths, Forgers andHelpers, Local No. 687, AFL-CIO, as the exclusive representativeof all the Respondent's production and maintenance employees at itsCharleston, South Carolina, plant, excluding clerical and office em=ployees, watchmen, professional employees, and supervisors as definedin the Act.(b) Interfering in any other manner with the efforts of the above-named Union to bargain collectively on behalf of the employees in theappropriate unit.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request bargain collectively with the aforesaid Union asthe exclusive representative of all employees in the bargaining unitdescribed herein with respect to rates of pay, wages, hours of employ-'ment, or other terms or conditions of employment.(b)Upon request furnish the aforesaid Union with such record in-formation or other data as will substantiate the Respondent's positionof its inability to pay any wage increase and will enable the aforesaidUnion to discharge its functions as the statutory representative of theemployees in the unit found appropriate herein.(c)Post at its plant in Charleston, South Carolina, copies of thenotice attached to the Intermediate Report marked "Appendix 'A." "Copies of said notice, to be furnished by the Regional Director for theEleventh Region, shall, after having been duly signed by an authorizedrepresentative of the Respondent, be posted by the Respondent im-mediately upon receipt thereof and maintained by it for sixty (60)consecutive days thereafter in conspicuous places, including all placeswhere notices to employees are' customarily posted.Reasonable steps5 This notice shall be amended by substituting for the words "The Recommendations ofa Trial Examiner" in the caption thereof, the words "A Decision and Order." In theevent that this Order is enforced by a decree of a United States Court of. Appeals, thereshall be substituted for the words "Pursuant to a Decision andOrder" the words "Pur-suant to a Decree of the United States Court of Appeals,Enforcing an Order." B. L. MONTAGUE COMPANY559shall be taken by the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d)Notify the Regional Director for the Eleventh Region in writ-ing, within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.MEMBER MURDOCK took no part in the consideration of the aboveDecision and Order.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge fil@d by International Brotherhood of Boilermakers,Iron ShipBuilders, Blacksmiths, Forgers and Helpers,Local No.687, AFL-CIO, herein calledthe Union,theGeneral Counsel of the National Labor Relations Board, by theRegional Director for the Eleventh Region (Winston-Salem,North Carolina),issuedhis complaint dated February 8, 1956,against B.L.Montague Company, hereincalled the Respondent.The complaint alleges, in substance,that at all times sinceMay 6,1952,the Union has been and is the exclusive bargaining representative of allemployees in an appropriate unit;that during bargaining conferences held in.August,September,and October,1955, the Respondent refused to grant the Union's requestfor a wage increase on the ground that the Respondent was not and would not beeconomically justified in granting a wage increase;that during these conferences theUnion requested the Respondent to furnish such records,information,and data aswould substantiate the grounds advanced by the Respondent for its refusal to granta wage increase;that the Respondent has at all times refused to furnish the Union theinformation requested or any information to substantiate the Respondent's position;and that by such refusal the Respondent has failed to bargain in good faith withthe Union in violation of Section 8 (a) (5) and(1) and Section 2 (6) and (7) ofthe National Labor Relations Act, 61 Stat.136, herein called the Act.Copies of the complaint,charge, and notice of hearing were duly served upon theRespondent and the Union.In its duly filed answer,the Respondent admitted thecommerce allegations,that the Union is a labor organization,the appropriateness ofthe unit,and that during bargaining conferences held in August,September, andOctober, 1955, the Respondent refused to grant wage increases requested by theUnion.The answer denies the commission of any unfair labor practices and avers(1) that the Respondent advised the Union during the bargaining conferences that byreason of the prospects for increased cost of materials,for reduced volume of ma-terials, for reduced volume of business,and for keener competition, the Respondentdid not feel justified in increasing its future labor costs by raising the existing wagescale;(2) that the Union requested permission to examine the Respondent's accountsand make an audit thereof; and(3) that the Respondent has at all times refused topermit the Union to examine or audit its accounts.Pursuant to notice,a hearing was held on February 28, 1956,at Charleston, SouthCarolina.All parties were represented at the hearing and were afforded full op-portunity to be heard,to examine and cross-examine witnesses,to introduce relevantevidence,to present oral argument at the close of the hearing,and thereafter to filebriefs as well as proposed findings of fact and conclusions of law.At the conclusionof the hearing all parties waived the filing of briefs.Upon the entire record in the case,and from my observation of the demeanor ofthe witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe complaint alleges, and the answer admits, that the Respondent, a SouthCarolina corporation,maintains a plant at Charleston,South Carolina,where it isengaged in the fabrication of structural steel,and that during the past calendar year,a representative period,the Respondent at its Charleston plant sold and shippedfinished products,valued in excess of $300,000, directly to customers located outsidethe State of South Carolina.Upon the above-admitted facts, I find that the Re-spondent is engaged in commerce within the meaning of the Act. 560DECISIONS OF NATIONALLABOR RELATIONS BOARDII.THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits,and I find, that International Brother-hood of Boilermakers,Iron Ship Builders, Blacksmiths,Forgers and Helpers, LocalNo. 687, AFL-CIO,is a labor organization within the meaning ofthe Act.III.THE UNFAIR LABOR PRACTICESThe sole issue in this case is whether the Respondent failed to bargain in good faithwith respect to wages in violation of Section 8 (a) (5) and (1) of the Act.A. The appropriate unit; representation by the Union of a majorityinsaid unitThe complaint alleges, the answer admits, and I find, that at all times materialherein all production and maintenance employees at the Respondent's Charleston,South Carolina, plant, but excluding clerical and office employees, watchmen,professional employees, and supervisors as defined in the Act, constitute a unit ap-propriate for the purposes of collective bargaining within the meaning of Section9 (b) of the Act.On May 6, 1952, in a secret ballot election conducted under the supervision of theRegional Director for the Tenth Region, the Union was selected as bargaining repre-sentative by a majority of the employees in the said appropriate unit.On May 16,1952, the Union was accordingly certified as the exclusive bargaining representativeof the employees in the said appropriate unit.At no time during the negotiationswhich gave rise to this proceeding, nor at the hearing in this case, did the Respondentquestion or doubt the Union's continued majority status. I find that at all times ma-terial herein the Union has been, and is, the exclusive representative of the employeesin said appropriate unit for the purpose of collective bargaining within the meaningof Section 9 (a) of the Act.B. The negotiationsThe Union and the Respondent were operating under a collective-bargaining agree-ment effective through September 11, 1955, with an annual automatic renewal clauseunless either party gave 60 days' notice of a desire to modify or terminate the agree-ment.Pursuant to due notice given by the Union of a desire to modify the agree-ment, four bargaining conferences were held between representatives of the Unionand the Respondent on August 15 and 30, September 22, and October 26, 1955.The Union was represented at these conferences by Representative Charles W. Jones(present only at the first and last conferences), International Vice-President Cecil S.Massey (present only at the second and third conferences), Business Manager A. P.Perry, and a committee of plant employees who acted for the most part as observers.The Respondent was represented at these conferences by its attorney, Charles W.Waring (not present at the last conference), Plant Manager J. N. Felton, ChiefEngineer Taylor, and a Mr. Mast.A Federal and State conciliator were also presentat 1 or 2 conferences. Jones and Massey were the chief spokesmen for the Union;Attorney Waring and Plant Manager Felton were the chief spokesmen for the Re-spondent.Except as hereinafter pointed out, the parties are in substantial agree-ment as to what transpired at these conferences.The Union requested a wage increase of 15 cents peg hour across the board andan additional paid holiday.The Respondent refused both requests. Plant ManagerFelton gave the union representatives, in substance, the following reasons for beingunable to grant any wage increase: (1) The highly competitive situation in the par-ticular area, with the Respondent already paying wages equal to or higher than itscompetitors in the general area, would make it difficult to obtain profitable orders;(2) a recent increase in the price of steel which would range from $5 to $8 a ton;(3) that the Respondent had lost money on some individual contracts due to the closecompetition and anticipated further losses on some other contracts, to which the Re-spondent was already committed, because of the necessity of absorbing the increase inthe price of steel; and (4) that the allotment of steel tonnage had been curtailed bythe steel mills so that it would be necessary to solicit orders for fabrication of lightshapes in order to be able to keep all the men employed.There is a conflict in the testimony as to whether the Respondent's representativesalso made statements to the effect that the Company was losing, or not making, moneygenerally.Jones testified that Waring and Felton also said that the Company waslosing money, could not operate at a profit at that time, and that they could not affordto increase wages.Massey testified that Waring said the Company was not makingany money and was not in a financial position to grant a wage increase.Waring,Felton, and Chief Engineer Taylor denied that any statements were made to the effect B. L. MONTAGUE COMPANY561that the Company was losing money on an overall basis. Both sides admitted thatFelton stated the Company had lost money on individual contracts. In myopinion,Jones and Massey interpreted the latter statement to mean that the Company waslosing money generally and that their testimony in that regard reflected that inter-pretation rather than what was actually said. I find that no specific statement wasmade on behalf of the Respondent to the effect that the Companywas losing, or notmaking,-money on an overall basis but that Felton and Waring did indicate that theRespondent could not afford a wageincreasefor thereasons summarizedby Feltonin the preceding paragraph.At the first conference, Jones asked for some reasonable evidence to substantiatethe Company's position for not being able to grant any wage increase.Althoughhe mentioned that an inspection of the Respondent's books or records or an auditof the Company's accounts would be an acceptable form of evidence, he tookpains to pointout to Waring and Felton that any reasonable form of evidenceto substantiate their claims would be helpful.Waring and Felton gave an em-phatic "No" to the suggestion regarding the books and accounts and stated thattheUnion would just have to take their word for it.At the second and thirdconferences,Massey told Waring and Felton that the membership would not accepttheir wordas tothe Company's inability to grant any wage increase, asked to seethe contracts on which Felton claimed the Company had lost money or any otherrecords to show the Company had lost money, and stated that he would then havesomething substantial to take back to the membership.Waring and Felton declinedto furnish the contracts or any other records, stating that the Union would have totake their word for it.At the last conference, Jones informed Felton that the Unionhad gone to the extreme of taking a strike ballot and was prepared to take strikeaction if they could not reach agreement.When Felton adhered to his position onthe wage increase, Jones again appealed for some reasonable evidence to substan-tiate the Company's position, stating that they planned to report any such evidenceto the membership. Jones also pointed out that if the Company would furnish somereasonable evidence to support its claim of inability to afford a wage increase, theUnion would reconsider its wage proposal.Felton replied that he was sorry, refusedto turn over any records, and repeated that they would have to take his word for it.In November 1955, the Respondent received from the Union's business managerthe following letter, to which the record does not disclose any reply:The Company has steadfastly maintained its opposition to any wage increaseto its employees in the Charleston, S. C. plant.You did not give any wageincrease last year and again this year you refuse to grant any wage increasegiving as your reason the Company's inability to pay.You have refused allprevious requests but the Union is again asking that you prove your inabilityto pay by permitting the Union to examine the Company's account books.If on completion of an audit of your 'books the Union finds that the Com-pany's claim of inability to pay is correct we will, of course, reconsider ourinsistenceupon a wage increase at this time.We will appreciate a prompt replyto our request.C. Conclusionswithrespect to the Respondent's refusal to bargainThe Board has recently reiterated i its oft-repeated holding 2 that when anemployer seeks to justify the refusal of a wage increase upon an economic basis,good-faith bargaining under the Act requires that upon request the employer at-tempt to substantiate its economic position by reasonable proof.The rationaleof these decisions is that the bargaining agent must possess adequate information ona matter at issue if it is to take a realistic position and fulfill its statutory function.Also, an employer who furnishes such reasonable proof thereby evidences his inten-tion to bargain in good faith.This "does not mean that an employer must produceproof to establish that he is right in his business decision as to what he can, or cannotafford to do.He is left free to decide that himself and, at the end of the bargaining,may agree only insofar as he is willing in the light of all the circumstances." 3In this case, the Respondent sought to justify its refusal to grant any wage increaseon an economic basis.All its reasons added up to the fact that it could not at that'Oregon Coast Operators Association, et at,113 NLRB 1338, and cases cited in foot-note 28.2 Truitt Manufacturing Co.,110 NLRB 856, and, cases cited therein, enf. denied 224 F.2d 869 (C A. 4), cert. granted 350 U. S. 922.31Y.L. R. B. vJacobsManufacturing Company,196 F. 2d 680, 684 (C. A. 2).405448-57-vol. 116-37 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDtime afford to grant a wage increase. It claimed that it had lost money and ex-pected to lose money on certain contracts and yet refused to show the Union anyof the contracts to support its assertion. It claimed that competition was too keenin the area, that it was paying wages equal to or higher than its competitors, andthat it therefore would not be able to compete for profitable orders if it were to in-crease its labor costs.Although the Union contended that certain named shops inthe area were paying higher wages and was prepared to prove its statement, theRespondent submitted no wage scales of its competitors or other figures to serve asa basis for comparison in support of its assertion. It claimed that the price of steelhad been increased and that the amount of steel tonnage was to be curtailed becausethe steel mills had placed it on an allocation basis, thereby making full employmentin the future uncertain.Felton admitted that he had received written notificationof the increase in the price of steel and of its placement on an allocation basis,tonnagewise.Yet, as Jones testified, "There was no written evidence or any sub-stantiating evidence to prove what he had to say" about these matters.The Respondent's refusal to furnish the Union, upon request, with any record in-formation or other data upon which it predicated its position, necessarily tendedto force the Union to negotiate in the dark. Such information was necessary toenable the Union to determine whether the Respondent's asserted grounds for refusingto grant any wage increase were, as Jones testified, "just an alibi or a legitimatereason."Without such information, the Union was left with little room for intelli-gent bargaining.Thus, Massey testified that "one thing we were interested in, [was]to see his contracts because we know something about some of his competitors; wedo know about the prices and know the labor costs and things.We would havebeen in a position to compare them and then go back to our people with someconcrete evidence whether or not the Company was losing money." In the circum-stances, the Union could hardly formulate and adjust its demands in the light ofeconomic realities, and there was no real opportunity to achieve the statutoryobjective "of joint participation and responsibility" in the establishment of wagesand other terms of the bargaining agreement .4The Union was helpless even to make an informed report to its own membersas to the merits of their demands; it could not weigh the wisdom or justice of re-sorting to strike action, and because it could not intelligently appraise the picture,itwas handicapped in carrying out its responsibilities to inform and advise theemployees whom it represented.Thiswas graphically pointed out by UnionRepresentative Jones when he testified that:We did not want to work any hardship on the Company, which would, in otherwords, be real tough on the Company to the extent it might eventually hurtour members, so if our wage proposal was not reasonable or in the light of thefacts, then we wanted to reconsider it, but in order to reconsider that we wouldhave to have some facts to go before our employees.We can't, as representa-tives of the employees, go to a meeting of the employees and say the Companytold us again this year they couldn't afford to give you a wage increase, theyare losing money, you are lucky to have jobs. They wouldn't want us to repre-sent them very long after that.The statutory scheme of resolving economic disputes peacefully through collectivebargaining is not served if the Union is not in a position to make such a report tothe employees whom it represents.For, in the absence of adequate information andexplanation, the pressures are for resort to industrial warfare, as is demonstrated bythe strike ballot taken in the instant case.Moreover, the furnishing of the requested record information or other datawould not only have evidenced the Respondent's intent to bargain in good faith butwould have removed the obstacle to a continuation of the negotiations to ultimateagreement.It is true that the Union might have adhered to its demands, irrespectiveof the data, or the Respondent might have remained unyielding in its oppositionto a wage increase.However, the record shows that the Union was prepared toact reasonably when in possession of all the facts.As previously found, Jones andMassey told Waring and Felton that the Union would reconsideritswage proposalif they would furnish some reasonable evidence to substantiate their assertedreasonsfor refusing to grant any wage increase.Conceivably, the Union might have beenable to persuade the Respondent that the entire picture warrantedsome wage in-crease.While the production of the requested data is no guarantee that the nego-tiationswould have led to agreement, it would at the least have permitted ex-ploration of the initial obstacle thereto.The Respondent's adamant refusal to4N L R. B. v. Otis ElevatorCo., 208 F. 2d 176, 179 (C. A. 2). B. L. MONTAGUE COMPANY563furnish any reasonable proof to substantiate the grounds asserted for its inabilityto grant any wage increase raised an "insurmountable barrier to successful con-clusion of the bargaining." 5The situation in the instantcase is similarto that in theJacobs ManufacturingCompanycase where the employer rejected the union's request for a wage increaseon the ground that suchan increasewould have necessitateda rise inthe sellingprice of its products which, the employermaintained,was not feasible in view of adecline in its sales and a poor outlook for the future (94 NLRB 1214, 1221). Insustainingthe Board's finding (94 NLRB 1214, 1222) that the employer's lack ofgood faith in bargaining was shown by its refusal, upon the Union's request, to^supplyanyrecord information to substantiate its position, the Court of Appealsfor the Second Circuit pointed out that collective bargaining involves a "willing--ness to letultimate decision follow a fair opportunity for the presentation of per-tinentfacts and arguments" and that this affirmative obligation was not satisfied'by the employer's "bare assertion of a conclusion made upon facts undisclosed and!unavailable to the Union whichwas notacceptable withouta presentationof suffi-cient underlying facts to show, at least, that the conclusion was reached in goodfaith" (196 F. 2d 680, 684).The court accordingly "decided that the Respondentdid not fulfill its duty to bargain collectively when it refused to disclose pertinentfacts to show that it had, in good faith, reached its decision that it could not affordto meet the union demands"(ibid.).The Respondent relies on the decision of the Court of Appeals for the FourthCircuit inN. L. R. B. v. Truitt Manufacturing Company,denying enforcement ofthe Board's Order based on a finding of the company's refusal to furnish the unionwith records and other data upon which it purported to rest its claim of inabilityto grant the requested wage increase (224 F. 2d 869). In that case the company'srefusal of the requested wage increase was based on the ground that it could notafford more than it had already granted and also upon the fear that it would beunable to obtain work contracts if the labor costs used in its estimates were higherthan that of its competitors. In my opinion, theTruittcase is distinguishablefrom the instant case.For, in theTruittcase, the company did furnishsomesub-stantiating data.Thus, the company did give the union figures to show that it al-ready paid more than most of its competitors; it did show the union the contractswhich it had lost by being underbid by competitors paying low wages; and it didgive theunionthe pay scales of its competitors in the area and compared them withitsown wages.However, in the instant case, although specifically requested, theRespondent refused to show the Union the contracts on which it claimedfinanciallosses;it did not give the Union any figures or payscales of its competitors to sup-port its assertion that its wages were equal to or higher than those of its competi-tors in the area; and it did not give the Union any written evidence to support itsbald assertions about the increase in the price of steel and the curtailment of steeltonnageby the steel mills, although such written evidence with respect to bothmatters was admittedlyin its possession.In sum,as in theJacobs ManufacturingCompanycase,supra,the Respondent in theinstantcase refused to disclose anyrecord information or other data to substantiate its position.In any event, the Board has not accepted the decision of the circuit court in theTruittcase as the final word on this issue; the Board's petitionfor certiorari in thatcasehas been granted by the United States Supreme Court (350 U. S. 922).Con-sequently, even if the instantcasewere not regarded as distinguishable, the Board'sdecision in theTruittcase continuesto be binding uponme onthis issue until theSupreme Court holds otherwise.Upon the basis of the entire record, I find that the Respondent, by refusing, uponrequest, to disclose any record information or other data to substantiate its asserted'reasons for being unable to grant any wage increase, refused to bargain in violationof Section 8 (a) (5) of the Act. I further find that by such conduct the Respondenthas alsointerfered with, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act, thereby violating Section 8(a) (1) 6IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEI find that the activities of the Respondent set forth in section III, above,occurring in connection with the operations of the Respondent describedin section,I,above, have a close,intimate,and substantial relation to trade, traffic,and com-sSouthern Saddlery Company,"90NLRB 1205, 1207.6Tennessee Coach Company,115 NLRB- 677. 564DECISIONS OF NATIONALLABOR RELATIONS BOARDmerce among the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, I willrecommend that it cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that the Respondenthas refusedto bargaincollectivelywith the Union as the exclusive representativeof its employees in an appropriate unit, I will recommend that the Respondent, uponrequest, bargain collectively with the Union and furnish the Union with such recordinformation or other data as will substantiate the Respondent's position of its in-ability to pay any wage increase and will enable the Union to discharge its functionsas the statutory representative of the employees in the appropriate unit.Because of the limited scope of the Respondent's unfair labor practices and be-cause of the absence of any indication that danger of the commission of other un-related unfair labor practices is to be anticipated from the Respondent's conduct inthe past, I will not recommend the issuance of the usual broad cease and desistorder used where the commission of such other unfair labor practices is reasonablyapprehended.Iwill,however, recommend that the Respondent cease and desistfrom interfering in any other manner with the efforts of the Union to bargaincollectively on behalf of the employees in the appropriate unit.Upon the basis of the above findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.International Brotherhood of Boilermakers, Iron Ship Builders, Blacksmiths,Forgers and Helpers, Local No. 687, AFL-CIO, is a labor organization within themeaningof Section 2 (5) of the Act.2.All production and maintenance employees of the Respondent at the Charles-ton, South Carolina, plant, excluding clerical and office employees, watchmen,professionalemployees, and supervisors as defined in the Act, constitute a unit ap-propriate for the purposes of collective bargaining within the meaning of Section9 (b) of the Act.3.At alltimesmaterial herein, the Union has been the exclusive representativeof employees in the appropriate unit for the purposes of collective bargaining withinthe meaning of Section 9 (a) of the Act.4.By refusing to bargain collectively with the Union as the exclusive representa-tive of the employees in the appropriate unit at all times after August 15, 1955, theRespondent has engaged in and is engaging in unfair labor practices within the mean-ing ofSection 8 (a) (5) of the Act.5.By said conduct the Respondent has interfered with, restrained, and coercedits employees in the exercise of rights guaranteed in Section 7 of the Act, therebyengagingin unfair labor practices within the meaning of Section 8 (a) (1) of theAct.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelationsAct, we hereby notify our employees that:WE WILL NOT refuse to bargain collectively with International Brotherhoodof Boilermakers, Iron Ship Builders, Blacksmiths, Forgers and Helpers, LocalNo. 687, AFL-CIO, as the exclusive representative of all our employees in theappropriate unit described below.WE WILL NOT in any other manner interfere with the efforts of the above-named Union to bargain collectively on behalf of the employees in the unitdescribed below.WE WILL, upon request, bargain collectively with the above-named Unionas the exclusive representative of our employees in the unit described belowwith respect to rates of pay, wages,hours of employment,or other terms orconditions of employment. ATLAS BOOT MANUFACTURING CO., INC.565WE WILL, upon request,furnish the above-named Union with such recordinformation or other data as will substantiate our position of inability topay any wage increase.The bargaining unit is:All production and maintenance employees at our Charleston,South Caro-lina, plant,but excluding clerical and office employees,watchmen,profes-sional employees,and supervisors as defined in the Act.B.L.MONTAGUE COMPANY,Employer.Dated----------------By----------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any othermaterial.Atlas Boot Manufacturing Co., Inc.andBoot and Shoe WorkersUnion,AFL-CIO.Case No. 10-CA-2309. August 10, 1956DECISION AND ORDEROn March 9, 1956, Trial Examiner James A. Corcoran issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also recom-mended that certain complaint allegations be dismissed.Thereafter,the Respondent filed exceptions to the Intermediate Report and a sup-porting brief.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, except as hereinafter noted.We do not adopt the Trial Examiner's finding that SupervisorDabbs' statement to Ruth Newman that he would fire employeesThompson and Dyer "if they did not quit passing out literature andtalking Union on company time" violated Section 8 (a) (1).Dabbs'remark was merely the expression of the Respondent's rightas an em-ployer to insist that employees devote working time to work.'ORDERUpon the entire record in the case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, as amended, the National Labor' SeeRepublicAviationCorporationv.N. L. R. B.; N. L. R.B. v. LeTourneau CompanyofGeorgia,324 U.S. 793, 803,footnote 10.116 NLRB No. 78.